Appeal from an order of the Supreme Court, Livingston County (Ronald A. Cicoria, A.J.), entered March 26, 2004. The order, insofar as appealed from, denied that part of plaintiff’s motion for partial summary judgment against defendant Edward R. Dieter, individually and doing business as Barns, Etc., on the issue of liability pursuant to Labor Law § 240 (1).
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the motion is granted in part in accordance with the following memorandum: Plaintiff commenced this action to recover damages for injuries sustained when the ladder that he was using to install louver vents in walls of a barn slid, causing him to fall to the ground. Supreme Court erred in denying that part of plaintiffs motion that sought partial summary judgment against Edward R. Dieter, individually and doing business as Barns, Etc. (defendant). Plaintiff established his entitlement to judgment on Labor Law § 240 (1) liability as a matter of law, and defendant failed to raise a triable issue of fact whether plaintiffs conduct was the sole proximate cause of the accident (see Alligood v Hospitality W., LLC, 8 AD3d 1102 [2004]). Present — Hurlbutt, J.E, Gorski, Martoche, Smith and Lawton, JJ.